Emery, J.
The respondent’s argument goes wholly to the warrant and the officer’s return upon the warrant.
In State v. Kyer, 84 Maine, 109, the demurrer was to the complaint and warrant; judgment was prayed for want of sufficient complaint and wai'rant. The court held that it could not go beyond the demurrer, into any parts of the process or proceedings not demurred to.
In his demurrer in this case the respondent names the complaint only as the object of the demurrer. Ho prays judgment for want of a sufficient complaint only.
The only question raised, therefore, is the sufficiency of the complaint. The respondent in his argument has not attacked the complaint. No defect in the complaint is pointed out and we see none.

Exceptions overruled.